Citation Nr: 0619035	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  97-13 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by incontinence.

2.  Entitlement to an increased (compensable) initial rating 
for chronic cervicitis.

3.  Entitlement to an increased rating from the initial award 
of service connection for post-traumatic stress disorder 
(PTSD), currently evaluated as 50 percent disabling.

4.  Entitlement to an increased rating from the initial award 
of service connection for residuals of a head injury with 
headaches, currently evaluated as 30 percent disabling.

5.  Entitlement to an effective date earlier than June 22, 
1998, for the award of service connection for PTSD.

6.  Entitlement to an effective date earlier than January 22, 
1996, for the award of service connection for residuals of a 
head injury with headaches.

(The issues of entitlement to service connection for an eye 
disability, a lumbar spine disability, and a bilateral knee 
disability are addressed in a separate appellate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to 
December 1987.

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Seattle, 
Washington, and St. Petersburg, Florida; the case is 
currently under the regional office jurisdiction of the St. 
Petersburg RO.  In a July 1998 rating decision, service 
connection was granted for chronic cervicitis, which was 
rated as noncompensable (zero percent disabling).  In 
addition to seeking service connection for various 
disabilities, the veteran also appealed the assignment of 
that noncompensable rating.

At a July 2003 personal hearing before the undersigned, the 
veteran presented testimony with regard to claims for service 
connection for residuals of a head injury with headaches, and 
for a compensable evaluation for chronic cervicitis.  In 
addition, at that time she submitted a substantive appeal 
relating to two additional issues, entitlement to service 
connection for PTSD and incontinence, for which she did not 
present testimony.  As was noted by the Board in June 2004, 
those four issues were accordingly developed for appellate 
consideration, and were the subject of Board consideration at 
that time.  The Board, in that decision, determined that 
further development was required with regard to all four of 
those issues.  The issues of entitlement to service 
connection for a disability manifested by incontinence, and 
to a compensable evaluation for chronic cervicitis, are again 
before the Board for appellate review and are discussed 
herein.  

At her July 2003 personal hearing, the veteran also presented 
testimony relating to issues that had been the subject of a 
previous Board hearing that had been held in March 1998.  The 
issues addressed in both hearings, which were service 
connection for an eye disability, a lumbar spine disability, 
blisters on the ears, bilateral hearing loss, and a bilateral 
knee disability, were accordingly addressed by the Board in a 
separate decision, also rendered in June 2004.  In that 
decision, the Board denied claims for service connection for 
blisters on the ears and bilateral hearing loss, and remanded 
claims of service connection for an eye disability, a lumbar 
spine disability, and a bilateral knee disability.  The 
issues that were remanded are again before the Board for 
appellate review, and are discussed in a separate appellate 
decision.  The issues that were denied at that time are no 
longer in appellate status, and need not be addressed further 
by the Board.

In an October 2005 rating decision, the St. Petersburg RO 
granted service connection for PTSD and assigned a 50 percent 
rating therefor, effective as of June 22, 1998.  The RO also 
at that time granted service connection for residuals of a 
head injury with headaches and assigned a 30 percent rating 
therefor, effective as of January 22, 1996.  In December 
2005, the veteran indicated disagreement with both the 
ratings and the effective dates assigned for these disorders.

The issues of entitlement to an increased rating from the 
initial award of service connection for PTSD, to an increased 
rating from the initial award of service connection for 
residuals of a head injury with headaches, to an effective 
date earlier than June 22, 1998, for the award of service 
connection for PTSD, and to an effective date earlier than 
January 22, 1996, for the award of service connection for 
residuals of a head injury with headaches, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


FINDINGS OF FACT

1.  A current disability manifested by incontinence is not 
shown to be related to active service.

2.  Chronic cervicitis is currently asymptomatic, and at no 
time since the January 1996 effective date of the grant of 
service connection has the disorder required continuous 
treatment.


CONCLUSIONS OF LAW

1.  A disability manifested by incontinence was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  The criteria for a compensable rating for chronic 
cervicitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.116, Diagnostic Code 7612 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

VA satisfied its duty to notify by means of a letter from the 
RO in July 2004.  This letter informed the veteran of what 
evidence was required to substantiate the claims, and of her 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in her possession to the AOJ.  While this letter was issued 
subsequent to the initial rating actions pertinent to these 
issues, the case was readjudicated by the RO in October 2005, 
as reflected by the supplemental statement of the case issued 
in that month.  It is noted that the issue of entitlement to 
service connection, and subsequently an increased rating for, 
cervicitis was adjudicated prior to enactment of the VCAA on 
November 9, 2000.  Thus, there is no indication that there 
was any prejudicial timing defect under Pelegrini.  See 
Mayfield, supra; see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the RO, the Board must consider whether the 
veteran has been prejudiced thereby).    

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  These five elements are:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Although the VCAA notice in this case, cited above, did not 
include specifics as to the criteria for increased 
compensation in the veteran's case, such omission at that 
time was harmless error, in view of the fact that no 
additional compensation is awarded herein.  Concomitantly, 
the fact that there was no notice as to the means by which an 
effective date for any increased rating awarded is determined 
is harmless; since neither service connection nor an 
increased rating is granted, the questions of level of 
compensation and the effective dates for the assignment 
thereof are immaterial.  Accordingly, the Board finds that, 
despite the failure to provide notice of these two elements, 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard, supra.  


Duty to assist

With regard to the duty to assist, the record contains and 
private VA medical records, including the reports of VA 
examinations.  The appellant was accorded at her request two 
personal hearings before members of the Board.  The Board has 
carefully reviewed her statements and concludes that she has 
not identified further evidence not already of record that 
could be obtained.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her case.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.  Thus, VA's 
duty to assist the appellant has been satisfied.

Legal criteria and analysis

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection for a disability manifested by 
incontinence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service, or by injury incurred in or aggravated by inactive 
duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Post-service medical records, to include VA outpatient 
records dated in 2003, show that the veteran was accorded 
treatment for complaints of incontinence.  Hickson element 
(1), a current disability, is satisfied.  On VA gynecological 
examination in December 2004, however, a medical relationship 
between any current disability manifested by incontinence and 
the veteran's period of active service was expressly rejected 
by the examining physician, who found that the veteran's mild 
dysplasia should have no influence on her incontinence, and 
that, if she has incontinence, it is possibly due to her two 
normal deliveries.  In addition, the medical evidence is 
devoid of any other findings whereby any current disability 
manifested by incontinence is deemed to be related to the 
veteran's period of active service.

Under Hickson, supra, all three elements must be satisfied 
before service connection can be granted.  In the instant 
case, a nexus between a current disability and the veteran's 
service is not shown.  All three Hickson elements are not 
met, and the claim must accordingly be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

An increased (compensable) initial rating for chronic 
cervicitis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  Service connection 
for cervicitis became effective in January 1996.

The severity of cervicitis is ascertained by the application 
of rating criteria set forth at 38 C.F.R. § 4.116, Diagnostic 
Code 7612 [cervix, disease or injury of].  Under these 
criteria, the current noncompensable (zero percent) rating 
contemplates symptoms that do not require continuous 
treatment.  A 10 percent rating can be assigned for symptoms 
that do require continuous treatment, while a 30 percent 
rating is appropriate for symptoms that are not controlled by 
continuous treatment.  

The report of an April 1997 VA general medical examination 
indicates impressions to include mild chronic cervicitis with 
focal minimal dysplasia documented by cone biopsy in July 
1987, with chronic pelvic pain since service.  This report, 
however, does not indicate continued medical treatment for 
these complaints, and in fact shows that the veteran had not 
seen her gynecologist for two years.

The report of the most recent clinical evaluation of the 
veteran's chronic cervicitis, which is that of the VA 
gynecological examination conducted in December 2004, notes 
that there did not appear to be any cervicitis at the time of 
the examination.  In other words, the veteran's cervicitis 
was asymptomatic as of December 2004.  

VA treatment records dated between these two examinations 
reflect intermittent complaints of gynecological problems.  
In January 2001 and May 2001, the cervix was found to be 
clean on clinical examination.  A December 2001 VA clinical 
record notes that there was vaginal discharge, but that the 
cervix was patent and showed no abnormal discharge.  A July 
2003 clinical record notes the presence of a vaginal 
infection that was successfully treated, according to an 
August 2003 clinical record. 

In brief, the medical evidence dated throughout this lengthy 
appeal period shows symptoms which may reflect cervicitis on 
only two occasions-in 1997 and in 2003, with another, 
unspecified vaginal discharge shown on a third, in December 
2001.  In particular, continuous treatment is not shown, and 
the report of the December 2004 VA gynecological examination 
indicates that the veteran's cervicitis was asymptomatic.  
There is no medical evidence dated at any time since January 
1996, when service connection for chronic cervicitis became 
effective, that the veteran's cervicitis has necessitated 
continuous medical treatment.  

As indicated above, a compensable rating is warranted when 
there are symptoms that require continuous treatment.  In the 
instant case, the clinical evidence does not demonstrate that 
the veteran's chronic cervicitis has been manifested by such 
symptoms since the effective date of service connection, in 
January 1996.  The Board must therefore conclude that the 
preponderance of the evidence is against finding that the 
criteria for assignment of a compensable evaluation have been 
met at any time during the appellate period.  See Fenderson, 
supra.  Thus, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); see Ortiz, supra; Gilbert, supra.  





ORDER

Service connection for a disability manifested by 
incontinence is denied.

An increased (compensable) initial rating for chronic 
cervicitis is denied.


REMAND

As noted above, the St. Petersburg RO, in an October 2005 
rating decision, granted service connection for PTSD and 
assigned a 50 percent rating for that disorder as of June 22, 
1998.  The RO at that time also granted service connection 
for residuals of a head injury with headaches, rated as 30 
percent disabling as of January 22, 1996.  In December 2005, 
the veteran indicated disagreement with those ratings and 
those effective dates.  As of this date, the RO has not 
issued a statement of the case on these matters, thereby 
creating a procedural defect requiring remand.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO is to provide the veteran with a 
statement of the case as to the issues of 
entitlement to increased ratings for PTSD 
and for residuals of a head injury with 
headaches, and of entitlement to effective 
dates prior to June 22, 1998, for the 
award of service connection for PTSD and 
prior to January 22, 1996, for the award 
of service connection for residuals of a 
head injury with headaches.  She should be 
informed that she must file a timely and 
adequate substantive appeal with regard to 
each of these issues in order to perfect 
an appeal of each issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, 20.302(b).  
If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board.  If a timely substantive 
appeal is filed, subject to current 
appellate procedures, the claim or claims 
for which a timely substantive has been 
filed should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
KAY D. HUDSON
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


